DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 6/23/2021. Claims 1-10 are currently pending.

Allowable Subject Matter
3.	Claims 1-10 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art LeBoef et al. (US 2008/0146892) teaches systems and methods for monitoring various physiological and environmental factors, as well as systems and methods for using this information for a plurality of useful purposes, are provided. Real-time, noninvasive health and environmental monitors include a plurality of compact sensors integrated within small, low-profile devices. Physiological and environmental data is collected and wirelessly transmitted into a wireless network, where the data is stored and/or processed. This information is then used to support a variety of useful methods, such as clinical trials, marketing studies, biofeedback, entertainment, and others (See, for example, LeBoef: abstract; ¶¶ [0004]-[0010]; FIGS. 1-12).
	The next closest prior art is DeTurk (US 2016/0270704) teaches a sensing device having a first and second opening, a first semipermeable membrane having a first surface and a second surface, and a second semipermeable membrane having a third and fourth surface, a ketone body sensor, and a void. DeTurk: abstract; ¶¶ [0009]-[0013]; FIGS. 1-11).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “acquiring, via a network, biogas information at multiple timings and time information corresponding to each of the multiple timings, wherein the biogas information represents a concentration of ethylene glycol of a user acquired by a sensor that detects ethylene glycol discharged from a skin surface of the user; obtaining reference information representing an upper limit of a normal range of the concentration of ethylene glycol per unit period of time, using a memory storing the reference information representing the upper limit of the normal range; determining a stress time period during which a concentration of the ethylene glycol of the user is more than the upper limit of the normal range, based on the acquired biogas information; and outputting time period information indicating the determined stress time period to an information terminal of the user, to display the stress time period indicated by the time period information on a display of the information terminal,” as claimed in independent claim 1 and similarly in independent claims 7 and 9.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686